UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-4099



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellant,

           versus


GREGORY CUSTIS, a/k/a Peanut,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-04-
149-AMD)


Argued:   September 22, 2005                 Decided:   October 19, 2005


Before NIEMEYER, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Robert J. CONRAD, Jr., United States District Judge for the Western
District of North Carolina, sitting by designation.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Steven Hale Levin, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellant.
Alan Royce Lee Bussard, Towson, Maryland, for Appellee. ON BRIEF:
Allen F. Loucks, United States Attorney, Jason M. Weinstein,
Assistant United States Attorney, Baltimore, Maryland, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this criminal appeal, the government seeks relief from the

district court’s order granting the defendant’s motion to suppress

evidence seized from the defendant’s residence pursuant to a search

warrant.   Concluding the district court erred in determining that

the search warrant was not supported by probable cause, we vacate

and remand for further proceedings.



                                     I.

     On June 17, 2003, members of the Baltimore County Police

Narcotics Division executed a search warrant at 44 Flaxton Court,

Baltimore, Maryland.    As described in the affidavit submitted in

support of the application for the search warrant at issue (the

Supporting    Affidavit),   during    the   first   week   of   June   2003,

Detective Brian High (Detective High) of the Baltimore City Police

Department spoke with a confidential informant.            The Supporting

Affidavit, sworn to by Detective High, identified the confidential

informant as NWD# 497 and stated that “NWD# 497 has proven to give

very reliable information in the past, which has led to numerous

[s]eizures of drugs, money and the arrests of those responsible.”

(J.A. 16).

     NWD# 497 (the CI) told Detective High that the defendant,

Gregory Custis, also known as “Peanut” (Custis), sells heroin and

cocaine through street dealers located at the 2700 block of West


                                 - 2 -
Coldspring Lane, Baltimore, Maryland and the nearby 4400 block of

Park Heights Avenue, Baltimore, Maryland. According to the CI, the

street name for Custis’ heroin product was “Murder Inc.” and such

product had been sold in this area, on a daily basis, for over a

year.   The CI reported that Custis sells the heroin for $10.00 per

unit and the cocaine for $5.00 per unit.

     The CI further advised Detective High that Custis transported

the heroin and cocaine as needed to his street dealers on site in

a red and white Ford Bronco from 8:00 a.m. until 6:00 p.m.   The CI

provided the license plate number for the Ford Bronco and further

stated that Custis kept the drugs in his vehicle throughout the day

for resupply purposes.

     The CI advised Detective High that several males worked for

Custis as the street dealers at the above described locations.

Specifically, the CI described a black male known as “Mo,” who sold

heroin for Custis, and a male by the name of William Horshaw, who

sold both heroin and cocaine for Custis.

     On June 3, 2003, as a result of learning the aforementioned

information, Detective High and fellow Baltimore Police Detective

Rager, set up covert surveillance in the 2700 block of West

Coldspring Lane and observed what appeared to them to be a street-

level drug transaction.   Specifically, the detectives observed the

male known as “Mo” standing on the block and being approached by an

unknown male. The unknown male then handed Mo currency in exchange


                               - 3 -
for a small object which the detectives suspected contained illegal

drugs.       The unknown male thereafter left the area.       “Mo” then

handed the currency to another individual, identified as Reginald

Lott.       The detectives, along with an arrest team, approached and

searched Mo and Reginald Lott for illegal drugs, but found none.

       The next day, on June 4, 2003, Detectives High and Rager set

up surveillance in the 4400 block of Reisterstown Road at 2700 West

Coldspring Lane.1          At that location, they saw William Horshaw

retrieve a small object from his shoe as an unknown male approached

him.       Horshaw and the male walked out of the detectives’ view, but

reappeared approximately ten seconds later.       Both individuals then

walked away from each other.         The two detectives approached the

unknown male and recovered a zip lock bag with a miniature zip lock

bag containing a rock powder substance, which the detectives

suspected was heroin.        The detectives “then approached Mr. Horshaw

and seized a tops tobacco pouch containing a piece of news paper

containing 5 black top vials with rock substance, suspected heroin,

from his left shoe and a piece of plastic containing 9 green top

vials with rock substance, suspected cocaine, from his right shoe

and 7 small zip locks with a miniature zip lock with rock powder

substance, suspected heroin, from his right watch pocket in his

pants.”       (J.A. 17).


       1
      The 4400 block of Park Heights Avenue and the 4400 block of
Reisterstown Road run parallel to each other, and are one block
apart at the 2700 block of West Coldspring Lane.

                                    - 4 -
     Detective High subsequently ran a license plate check on the

license plate number that the CI had given him for Custis’ Ford

Bronco   (Maryland   license   plate   number   M987078).   The   check

confirmed that the number corresponded to a Ford truck registered

to Custis.   Notably, the check also revealed that the same license

plate had been suspended effective April 25, 2003.

     Detective High learned via a records check with the Baltimore

Gas & Electric Company that as of February 25, 2003, Custis

received utility service from the company at 44 Flaxton Court in

Baltimore, Maryland.2     Thereafter, Detective High drove to 44

Flaxton Court and observed the red and white Ford Bronco with

Maryland license plate number M987078 parked in front of 44 Flaxton

Court.

     The balance of the Supporting Affidavit stated as follows:

          Your Affiant know[s] that Gregory Custis Jr. is
     married to Roxanne Custis.        On 6 June 2003 at
     approximately 3:35 P.M. Your Affi[an]ts went to 44
     Flaxton Court in attempts to locate the Ford Bronco that
     is driven by Gregory Custis. At this time we observed a
     female getting out of a Burgundy station wagon in front
     of 44 Flaxton Court. The station wagon had a Maryland
     tag LDY-149 and the same was [run] through MVA and found
     to be listed to Roxanne Custis DOB 7/4/68.

          Your Affiant have also had experience[] in the past
     that drug dealers keep a large quantity of drugs and
     money in their permanent residence for security from
     others. We have also found that drug dealers transport



     2
      Custis’ residence at 44 Flaxton Court is approximately seven
miles away from the locations where Detectives High and Rager set
up surveillance based upon the CI’s information.

                                 - 5 -
     drugs to a given area for street sales away from their
     residence.

          Based on the information given by NWD# 497 we have
     reason to believe that Gregory Custis Jr. is transporting
     Heroin and Cocaine in his 1989 Ford Bronco Maryland tag
     M987078 to the 2700 block W. Coldspring Lane for street
     sales in this area. We also have reason to believe that
     Gregory Custis Jr. is packaging and sorting heroin and
     Cocaine at 44 Flaxton Court, which is his residence.

(J.A.    18).

     Detective High and co-affiant Detective John Burns (also of

the Baltimore City Police Department) applied for a search warrant

for 44 Flaxton Court and Custis’ red Ford Bronco on June 13, 2003.

In addition to submitting the Supporting Affidavit as part of the

search    warrant   application,   Detectives   High   and   Burns   each

submitted sworn statements describing their respective substantial

training and experience in illegal drug interdiction.

     On June 13, 2003, Judge Yvonne Holt-Stone, a judge for the

District Court of Maryland, Baltimore City (the Maryland Judge)

issued a search warrant for Custis’ residence and his Ford Bronco.

Members of the Baltimore County Police Narcotics Division executed

the warrant on June 17, 2003, leading to the seizure of three

firearms, ammunition, illegal drugs, drug paraphernalia, and other

assorted papers from Custis’ residence.

     On March 17, 2004, a federal grand jury sitting in the

District of Maryland indicted Custis in a five-count indictment

charging him with various federal drug and firearm offenses.          See

18 U.S.C. § 2; 18 U.S.C. § 924(c); 21 U.S.C. §§ 841(a)(1),

                                   - 6 -
(b)(1)(B); 21 U.S.C. § 846.         Custis filed a motion to suppress the

items seized from his residence on June 17, 2003 and any derivative

evidence.

       The district court granted Custis’ suppression motion in open

court on December 20, 2004.          In so granting, the district court

found probable cause lacking in support of the search warrant for

his residence.      Additionally, the district court held that Leon’s

good faith exception to the exclusionary rule did not operate to

save the search.      See United States v. Leon, 468 U.S. 897 (1984).

The    government   noted    this   timely    appeal    in   challenge   of   the

district court’s grant of Custis’ suppression motion.



                                      II.

       The Fourth Amendment protects against unreasonable searches

and seizures, and mandates that:             “no Warrants shall issue, but

upon    probable    cause,   supported      by   Oath   or   affirmation,     and

particularly describing the place to be searched, and the persons

or things to be seized.”       U.S. Const. amend. IV.        “[P]robable cause

is a fluid concept--turning on the assessment of probabilities in

particular factual contexts--not readily, or even usefully, reduced

to a neat set of legal rules.”          Illinois v. Gates, 462 U.S. 213,

232 (1983). And although the Supreme Court has noted that probable

cause is not susceptible to precise definition, the Court has

expressly described probable cause as “existing where the known


                                     - 7 -
facts    and    circumstances     are    sufficient   to   warrant     a   man   of

reasonable prudence in the belief that contraband or evidence of a

crime will be found.”          Ornelas v. United States, 517 U.S. 690, 696

(1996).        Under    this   totality-of-the-circumstances       approach,      a

judicial officer presented with a search warrant application must

determine whether “there is a fair probability that contraband or

evidence of a crime will be found in a particular place” based on

“the veracity and basis of knowledge of persons supplying hearsay

information.”          Gates, 462 U.S. at 238 (internal quotation marks

omitted).

        A court sitting in review of a probable cause finding may ask

only whether the issuing judicial officer had a “‘substantial basis

. . . for conclud[ing]’ that probable cause existed.”                      Id. at

238-39 (quoting Jones v. United States, 362 U.S. 257, 271 (1960)).

Below, the district court determined that a substantial basis for

probable cause was lacking, a legal determination we review de

novo.     See United States v. Wilhelm, 80 F.3d 116, 118 (4th Cir.

1996).

     Appellate         briefing   and   oral    argument   in   this   case   have

narrowed the probable cause issue before us down to whether the

Supporting Affidavit adequately linked Custis and his residence to

the street-level drug dealing activity described in the Supporting

Affidavit such that the Maryland Judge had a substantial basis for

concluding that probable cause existed that “cocaine, heroin,


                                        - 8 -
controlled dangerous substances, paraphernalia, weapons, related

objects,   records,   U.S.      currency    and   personal    papers    showing

occupancy and proprietary interest” would be found at Custis’

residence. (J.A. 11).     In answering this question, we are entitled

to consider only the information presented under oath to the

Maryland Judge, Wilhelm, 80 F.3d at 118, and must interpret such

information in a commonsense, rather than a hypertechnical manner,

Gates, 462 U.S. at 236.

     We begin our analysis of the probable cause issue before us by

recognizing that several statements in the Supporting Affidavit,

without any doubt, directly link Custis and his residence to the

street-level drug dealing activity described in the Supporting

Affidavit.   First, the CI identified Custis as the drug dealer who

operates and has operated for over a year on a daily basis the

street-level, drug-sale operations at the 2700 block of West

Coldspring   Lane   and   the    4400   block     of   Park   Heights   Avenue,

Baltimore, Maryland. Second, the CI expressly reported that Custis

used his red and white Ford Bronco with Maryland license plate

M987078 to transport the drugs necessary to initially supply these

operations for business beginning at 8:00 a.m.                 Third, the CI

expressly reported that Custis used the same vehicle to resupply

the same operations throughout the day.

     Notably, and we believe wisely, Custis does not dispute that

these statements, if sufficiently credible to be reasonably relied


                                    - 9 -
upon by a judicial officer in issuing a search warrant, serve to

link Custis and his residence to the nearby drug dealing activity

described in the Supporting Affidavit, such that probable cause

existed to believe that the evidence of criminal activity sought

would be found at Custis’ residence.         Accordingly, the discrete

attack that Custis makes upon the sufficiency of the Supporting

Affidavit to provide probable cause heavily focuses upon the

reliability of the CI.

     We hold without hesitation that the Supporting Affidavit

contained sufficient indicia of the CI’s reliability such that the

Maryland Judge was objectively reasonable in relying upon the

statements of the CI as reported by Detective High.              The CI was

known to Detective High, and thus, Detective High could personally

assess the CI’s credibility.       Moreover, the fact that the CI was

known    to   Detective   High   supplies   an    important      indicia   of

reliability because, unlike an anonymous tipster, the CI had a

significant    interest   in   being   truthful   given   that   if   he   was

untruthful, he risked criminal prosecution for giving a false

police report.    United States v. Christmas, 222 F.3d 141, 144 (4th

Cir. 2000); United States v. Riley, 351 F.3d 1265, 1268 (D.C. Cir.

1993).    That history had proven the CI to have previously given

reliable information to law enforcement which led to numerous

seizures of drugs, money, and the arrests of those responsible

supplies yet another important indicia of reliability.                United


                                  - 10 -
States v. Hodge, 354 F.3d 305, 311 (4th Cir. 2004) (“a proven,

reliable   informant    is   entitled    to    far    more   credence    than   an

unknown, anonymous tipster . . . .”) (internal quotation marks

omitted)); United States v. Jackson, 818 F.2d 345, 348 (5th Cir.

1987) (reliability of an informant may be established by showing

that informant has previously given tips proven to be correct).

     Finally,   that    Detectives      High    and    Rager      were   able   to

corroborate a substantial amount of the information supplied by the

CI provides strong indicia of the CI’s reliability.                  Hodge, 354

F.3d at 309 (informant’s reliability may be bolstered by degree to

which informant’s story is corroborated). Specifically, Detectives

High and Rager checked out the two street-level dealers identified

by the CI and found them at the locations described by the CI.                  At

one location the detectives observed a suspected drug transaction

and at the other location they observed what they were able to

verify as a drug transaction.        Detective High corroborated that a

Ford Bronco with Maryland license plate M987078 was registered to

Custis.    After learning that the local utility company listed

Custis’ address as 44 Flaxton Court, Detective High observed a red

and white Ford Bronco with Maryland license plate M987078 parked in

front of the address.

     Despite    the    substantial      corroboration        of   the    detailed

information supplied by the CI regarding Custis’ drug dealing modus

operandi, Custis argues that the Maryland Judge was objectively


                                  - 11 -
unreasonable         in    relying    upon        any   portion    of    the   information

supplied       by    the   CI    because     no     law   enforcement       officer      ever

corroborated the CI’s statement that he delivered drugs to Mo and

William Horshaw in the area of the 2700 block of West Coldspring

Lane and the 4400 block of Park Heights Avenue.

      Custis’ argument misses the mark.                         As we have previously

quoted from the Fifth Circuit’s en banc decision in                         United States

v. Blount, 123 F.3d 831, 836 (5th Cir. 1997), “‘[t]here is no set

requirement that all tips be corroborated by subsequent police

investigation         in    order     to     be     considered      credible.       Whether

subsequent corroboration is necessary must be determined in the

light     of   the    totality       of    the     circumstances        presented   by    the

particular set of facts.’”                 United States v. DeQuasie, 373 F.3d

509, 519 (4th Cir. 2004) (quoting Blount, 123 F.3d at 836).                              Here,

Detectives      High       and   Rager     corroborated         without    discrepancy      a

substantial amount of the extremely detailed information regarding

criminal       activity      supplied        by    the    CI,     including    personally

witnessing a verified drug deal and a suspected drug deal at the

very locations and involving the very persons identified by the CI.

Given that the CI was known to Detective High; the CI put himself

at risk of prosecution for giving false information to a police

officer by supplying the information he did about Custis; the CI

had   a    past      history     of       giving    reliable       information      to    law

enforcement regarding drug dealing in the area; and Detective High


                                            - 12 -
had located Custis’ residence approximately seven miles from the

street-dealing          locations        at    issue,   the   Maryland        Judge   was

objectively reasonable in relying upon/crediting the information

supplied by the CI in the absence of corroboration of the CI’s tip

that       Custis    physically      delivered/supplied         drugs    to     the   two

locations at issue.

       Custis also takes issue with the credibility of Detectives

High and Burns.         He does so on the sole basis that the preprinted

form these detectives submitted in applying for the search warrant

erroneously stated that his residence was located in the City of

Baltimore, when in fact, his residence was outside the city limits

in Baltimore County.             According to Custis, this misstatement made

the Maryland Judge’s reliance upon the statements of Detectives

High       and      Burns   in     the        Supporting   Affidavit      objectively

unreasonable.3

       While we urge law enforcement officers to take extreme care in

preparing their search warrant applications to ensure the accuracy

of all information contained therein, we do not believe that the

single misstatement at issue here rendered the Maryland Judge’s

reliance on the sworn statements of Detectives High and Burns to be

objectively         unreasonable.         The     information   was     not    material.


       3
      We note that the parties agree that the Maryland Judge here
had the authority under Maryland law to issue the search warrant
for Custis’ residence despite the residence’s location outside
Baltimore City limits. Moreover, Custis does not argue that the
misstatement itself invalidates the search warrant.

                                              - 13 -
Indeed, as the record shows, the detectives had nothing to gain by

portraying Custis’ residence as being located within Baltimore City

limits as opposed to simply being located within Baltimore County

but outside the city limits.

     In conclusion, we hold the district court erred in granting

Custis’ motion to suppress the evidence found and seized during the

execution of the search warrant at his residence at 44 Flaxton

Court.    Reading the Supporting Affidavit in a commonsense, rather

than a hypertechnical manner, as we are required to do, Gates, 462

U.S. at 236, we are convinced that the Maryland Judge had a

substantial basis for concluding that probable cause existed to

believe that the evidence of criminal activity identified in the

warrant    application   would   be   found   at   44   Flaxton   Court.

Accordingly, we vacate the district court’s order granting Custis’

suppression motion and remand for further proceedings.4

                                                   VACATED AND REMANDED




     4
      Because we vacate and remand this case to the district court
on the basis that the search warrant for Custis’ residence was
supported by probable cause, we need not reach the issue of whether
the district court erred in holding that Leon’s good faith
exception to the exclusionary rule did not operate to save the
search.

                                 - 14 -